Case 5:20-cv-01987-ODW-AGR Document 4 Filed 09/24/20 Page 1 of 2 Page ID #:34



  1

  2

  3

  4

  5

  6

  7

  8                            IN THE UNITED STATES DISTRICT COURT

  9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 10

 11    GABRIEL MENDEZ,                                     No. 2:20-CV-1889-DMC-P
 12                        Plaintiff,
 13            v.                                          ORDER
 14    RALPH DIAZ, et al.,
 15                        Defendants.
 16

 17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

 18   42 U.S.C. § 1983. For cases such as this, which are based on federal question jurisdiction, the

 19   federal venue statute requires that the action be brought only in (1) a judicial district where any

 20   defendant resides, if all defendants reside in the same State, (2) a judicial district in which a

 21   substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

 22   of property that is the subject of the action is situated, or (3) a judicial district in which any

 23   defendant may be found, if there is no district in which the action may otherwise be brought. See

 24   28 U.S.C. § 1391(b). Here, the claim(s) arose in Riverside County, which is within the

 25   boundaries of the United States District Court for the Central District of California. Therefore,

 26   the Court finds that this action most appropriately proceeds in that district. In the interest of

 27   justice, the Court will transfer this case. See 28 U.S.C. § 1406(a).

 28   ///
                                                           1
Case 5:20-cv-01987-ODW-AGR Document 4 Filed 09/24/20 Page 2 of 2 Page ID #:35



  1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

  2   United States District Court for the Central District of California.

  3

  4   Dated: September 24, 2020
                                                             ____________________________________
  5                                                          DENNIS M. COTA
  6                                                          UNITED STATES MAGISTRATE JUDGE

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                         2
